United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 09-3130
                                      ___________

United States of America,                 *
                                          *
              Plaintiff – Appellee,       *
                                          *   Appeal from the United States
         v.                               *   District Court for the
                                          *   District of South Dakota.
Aaron J. Young, also known as             *
A.J. Young,                               *
                                          *   [UNPUBLISHED]
              Defendant – Appellant.      *

                                      ___________

                             Submitted: March 8, 2010
                                Filed: March 12, 2010
                                 ___________

Before MURPHY, JOHN R. GIBSON, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

      Aaron J. Young violated the terms of his supervised release, and the district
     1
court revoked his release and sentenced him to 18 months imprisonment, a seven
month upward variance from the advisory sentencing guideline range. Young
contends that the sentence is unreasonable relative to the severity of his violations.
We affirm.


         1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
       In 2005 Young pled guilty to assault with a dangerous weapon, in violation of
18 U.S.C. § 113(a)(3), and was sentenced to 46 months imprisonment followed by
three years of supervised release. After he escaped from custody, his prison term was
extended by 11 months, to be followed by two years of supervised release. Young
completed his prison term and began supervised release on December 29, 2008. On
March 7, 2009 he violated the terms of his release by consuming alcohol and testing
positive for cocaine. Although he was verbally reprimanded and referred to daily
substance abuse testing, he failed to participate in testing and attended a required
anger management program only once.

       In April 2009 Young again violated his release terms by moving to a new
residence without notifying his probation officer. He was verbally reprimanded a
second time and ordered to report to his original supervised residence at a community
corrections center. When he did not, a petition to revoke his supervised release was
filed and a warrant for his arrest issued. He was taken into custody nearly two months
later.

       Young admitted to having violated two of the special conditions of his
supervised release by consuming alcohol and disregarding his probation officer's
instruction to return to his original supervised residence. The district court adopted
the report and recommendation of the magistrate judge and revoked Young's
supervised release. At sentencing the district court reviewed Young's behavior during
his supervised release. It also observed that Young had been in the federal criminal
justice system intermittently since age 14 and that a previous probation sentence had
been revoked because he had violated its terms.

      After calculating the advisory sentencing guideline range to be 5 to 11 months
imprisonment, the court expressed its agreement with the probation officer that Young
was a poor candidate for any further supervised release. It stated that it had
considered the statutorily required sentencing factors set forth in 18 U.S.C. §§ 3583
and 3553 and sentenced Young to 18 months imprisonment, 6 months short of the
maximum prison sentence for which he qualified. See § 3583(e)(3); United States v.

                                         -2-
Eagle Thunder, 553 F.3d 605, 608 (8th Cir. 2009). The court declined to order any
further term of supervised release.

       On an appeal from the revocation of a term of supervised release, we review the
substantive reasonableness of the sentence imposed under a deferential abuse of
discretion standard, U.S. v. Merrival, 521 F.3d 889, 890 (8th Cir. 2008), "giv[ing]. due
deference to the district court's decision that the § 3553(a) factors, on a whole, justify
the extent of the variance," Gall v. United States, 552 U.S 38, 51 (2007). Young
challenges his sentence as unreasonable on the basis that it exceeded the advisory
guideline maximum by 7 months, that this was his first occasion on supervised
release, and that his violations were initially met only with verbal reprimands.

       Although the district court varied upward from the advisory sentence, it did so
for good reason and with adequate explanation. In less than four months on
supervised release Young had accumulated a number of significant violations. A
previous probation term had been revoked for violations and a prison sentence
extended for his escape from custody. We cannot conclude that the district court
abused its discretion in determining that continuing Young's supervised release would
prove futile and that "the § 3553(a) factors, on a whole, justif[ied] the extent of the
variance." See Gall, 552 U.S at 51; see also United States v. Miller, 557 F.3d 910,
917–18 (8th Cir. 2009) (finding two consecutive 5 month upward variances from
guideline range reasonable given defendant's repeated violations of supervised
release); Eagle Thunder, 553 F.3d at 608–09 (finding 15 month upward variance
reasonable for same reason); Merrival, 521 F.3d at 891 (finding 13 month upward
variance reasonable for same reason).

      Accordingly, the judgment of the district court is affirmed.
                            ______________________________




                                           -3-